PER CURIAM.
Appellant asserts that the Unemployment Appeals Commission (UAC) erred in overturning the decision of the appeals referee disqualifying the claimant from receiving unemployment benefits. The UAC wrongfully rejected findings of the appeals referee which were based on competent substantial evidence. See Walz v. Reggie’s Seafood & BBQ House, Inc., 718 So.2d 861 (Fla. 1st DCA 1998).
Accordingly, we reverse the order of the UAC and direct the UAC to enter an order consistent with the decision of the appeals referee.
WOLF, C.J., WEBSTER and HAWKES, JJ., Concur.